Citation Nr: 9919026	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-11 162	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines



THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD


G. Wm. Thompson, Counsel





INTRODUCTION

The veteran had active military service from March 1975 to 
June 1976.  He received a medical discharge due to chronic 
schizophrenia.  He died June 1, 1995. 

The veteran was rated incompetent from February 4, 1993, and 
his spouse was assigned as fiduciary in that same month.  The 
veteran's spouse (appellant), on behalf of the veteran, in 
April 1995, filed a claim for service connection for renal 
failure "adjunct" to service-connected schizophrenia.  The 
appellant filed a claim for death benefits in June 1995.  A 
claim for dependency and indemnity compensation (DIC) will 
also be considered to be a claim for accrued benefits.  
38 C.F.R. § 3.152(b)(2) (1998).  The RO, by rating action in 
October 1995 found that no rating action was required for a 
claim for accrued benefits since the veteran "had no pending 
claim for increase" at the time of his death.  The appellant 
filed a claim for respiratory disability related to tobacco 
use, received July 1, 1996.  In a rating determination in 
September 1998, the RO denied service connection for end 
stage renal disease secondary to service-connected disability 
for accrued purposes, and service connection for chronic 
obstructive pulmonary disease based on use of tobacco 
products, for accrued benefit purposes. 

In the absence of a Notice Of Disagreement (NOD) submitted by 
the appellant, the accrued issues are not for consideration, 
and as it has not been established that the tobacco-related 
issue is well-grounded, the question of whether the issue is 
intertwined with any issue on appeal is not for 
consideration.  The submission of a well-grounded claim is 
"a prerequisite to the triggering of the duty-to-assist 
obligation under [38 U.S.C. § 5107(a)]."  Gregory v. Brown, 
8 Vet. App. 563 (1996).  As noted by the United States Court 
of Appeals for Veterans Claims (Court), the statutory 
prerequisite of submitting a "well-grounded" claim 
"reflects a policy that implausible claims should not so 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which-as well 
grounded-require adjudication...Attentiveness to this 
threshold issue is, by law, not only for the Board but for 
the initial adjudicators, for it is their duty to avoid 
adjudicating implausible claims at the expense of delaying 
well-grounded ones.  Grivois v. Brown, 6 Vet. App. 136 
(1994).  Additionally, the Board notes that the accrued 
tobacco claim was filed more than one year after the 
veteran's death.  38 C.F.R. § 3.1000(c) (1998).  As regards 
the issue of service connection for end stage renal disease, 
this is essentially the same issue and premise for service 
connection for the cause of the veteran's death, which will 
be treated below.

The appellant, in correspondence to the Unites States 
Ambassador to the Philippines, received by the RO in January 
1997, headed her letter with "COMPLAINT OF CLEAR and 
UNMISTAKABLE ERROR by the V.A."  The appellant alleged that 
pertinent VA regulations had not been applied in her claim.  
The Board points out that a claim of clear and unmistakable 
error (CUE) is only applicable in previous determinations 
that are final and binding.  38 C.F.R. § 3.105(a) (1998). CUE 
is not applicable in this instance, as the appellant's claim 
has not been finally adjudicated.

The RO, by rating action in December 1992, granted a total 
(100 percent) evaluation for the veteran's service-connected 
paranoid schizophrenia.  In a December 22, 1998 letter to the 
appellant, the RO denied entitlement to benefits under 
38 U.S.C.A. § 1318 (West 1991 & Supp. 1998).  The case was 
sent to the Board in January 1999.  As there is no NOD from 
the appellant with regard to the Section 1318 denial, this 
issue is not before the Board at this time and, accordingly, 
will not be considered.  




FINDINGS OF FACT

1.  At the time of death, the veteran was in receipt of a 
total rating for chronic schizophrenia, from June 15, 1992.

2.  The Certificate of Death shows the immediate cause of the 
veteran's death was cardio-pulmonary arrest secondary to 
pulmonary congestion.  End stage renal disease secondary to 
chronic glomerulonephritis was shown as the antecedent cause, 
and chronic paranoid schizophrenia was shown as an underlying 
cause.  Pneumonia was listed as another significant 
condition.

3.  Renal disease was not demonstrated in service or for many 
years thereafter, and there is no medical evidence of a 
causal relationship between the end stage renal disease and 
service or service-connected disability.

4.  Neither hypertension nor chronic obstructive pulmonary 
disease (COPD) was demonstrated in service or for many years 
thereafter, and there is no medical evidence of a causal 
relationship between either the hypertension or the COPD, and 
service or service-connected disability.

5.  The greater probative evidence of record is that service 
connected schizophrenia did not play a material role in 
producing or hastening death.

6.  The instant case does not involve such an unusual or 
complex question as to require an opinion from an independent 
medical expert.




CONCLUSIONS OF LAW

1.  Renal disease was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303, 3.307, 
3.309 (1998)

2.  Neither hypertension nor chronic obstructive pulmonary 
disease were incurred in or aggravated by active military 
service, and hypertension may not be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998)

3.  The cause of death was not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (1998)

4.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.312 (1998)

5.  The requirements for obtaining the opinion of an 
independent medical expert have not been met.  38 U.S.C.A. 
§ 7109 (West 1991 and Supp. 1998); 38 C.F.R. § 20.901(d) 
(1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Certificate of Death shows service-connected paranoid 
schizophrenia as an underlying cause of the veteran's death. 
On the basis of the current case law, which requires that 
this evidence be presumed to be true for the limited purpose 
of establishing a well grounded claim, the appellant's claim 
for service connection for the cause of the veteran's death 
must be presumed to be plausible, and thus well grounded.   
King v. Brown, 5 Vet. App. 19 (1993); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Board further finds that the RO 
has amply discharged the duty to assist under 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131.  Where a veteran 
served ninety (90) days or more during a period of war and 
cardiovascular-renal disease, including hypertension, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be he cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
3.312.


Factual Background

The veteran was hospitalized in June 1976 at Veterans 
Memorial Hospital (VMH), on transfer from a Naval facility, 
with schizophrenia.  No heart, lung, or renal disease was 
found.

A private follow-up report on the veteran's mental and 
physical condition in April 1985 showed him to be physically 
strong with no complaints.  

A VMH hospital summary in April 1991, for treatment of the 
veteran's schizophrenia, showed diagnoses of paranoid type 
schizophrenia, URTI (upper respiratory tract infection) in 
acute exacerbation, EPS (extra pyramidal syndrome), drug 
induced, and EENT (eyes, ears, nose and throat) problems, due 
to trauma.  A June 1992 hospital summary included a diagnosis 
of azotemia, probably secondary to chronic renal 
insufficiency (CRI), secondary to chronic glomerulonephritis 
(CGN), T/C (to consider) salt losing nephropathy.  In October 
1992, the veteran's diagnoses included azotemia secondary to 
CRI, secondary to CGN hypertension, with secondary 
hyponatremia.  In December 1993, the pertinent diagnosis was 
azotemia secondary to CRI, secondary to CGN; hypertension and 
hyponatremia secondary to HASHD (hypertensive 
arteriosclerotic heart disease), "NIF, CFC II-B (PDX)."  

Submitted along with the appellant's claim for death benefits 
in June 1995 was a copy of a Certificate of Death for the 
veteran, showing his death on June 1, 1995.  The form showed 
the immediate cause of the veteran's death as cardio-
pulmonary arrest secondary to pulmonary congestion.  End 
stage renal disease secondary to chronic glomerulonephritis 
was shown as the antecedent cause, and chronic schizophrenia, 
paranoid, was shown as an underlying cause.  Pneumonia was 
listed as another significant condition.  The document was 
signed by Dr. E. Guia/Dr. Roman.  

In June 1995, the appellant submitted medical records which 
included VA outpatient clinic records from 1993 to 1995, and 
a June 16, 1994 interim report from a private nephrologist.  
That interim report noted initial referral in March 1994 for 
renal evaluation.  At that time, the veteran had already 
received a diagnosis of renal insufficiency associated with 
anemia, and was a known hypertensive.  Following pertinent 
studies, the initial impression was chronic renal disease 
secondary to chronic glomerulonephritis.  The VA records 
revealed follow-up for renal disease.  A. Chua, M. D., in 
June 1994, opined that "we can adjunct the HTN 
(hypertension) and CRI to (indecipherable word) SC, since 
both will aggravate his SC which is 100%."  In November 
1994, Dr. Chua noted that he agreed with the nephrologist on 
the case that dialysis might help solve/improve the metabolic 
abnormalities but the problem of consent with a psychiatric 
patient was an issue, and also to be considered was the 
import of the mental illness on the dialysis procedure.  A 
different physician in November 1994 noted that chronic renal 
failure and organic brain syndrome were aggravating factors 
in the veteran's mental illness.  Dr. Chua in February 1995 
noted that the veteran was undergoing dialysis with poorly 
controlled HTN and fluid overload.  Admission for his "SC 
adjunct problems" was recommended.

Received in August 1995 were copies of discharge medical 
reports from four treating physicians/consultants, relating 
to the veteran's death while hospitalized from May 25, 1995 
to June 1, 1995.  Collectively the statements show that the 
veteran was admitted with pulmonary edema, and his condition 
deteriorated.  The pertinent diagnosis was end stage renal 
disease secondary to interstitial nephritis with pericardial 
effusion and left ventricular dysfunction.  Another physician 
diagnosed hypertension, and there was also a diagnosis of 
metabolic encephalopathy.  

The appellant, in a statement received in November 1995, 
contended that the veteran's death was service connected, as 
the drugs prescribed for his service connected schizophrenia 
affected his kidneys, liver and other vital organs, giving 
rise to glomerulonephritis.  

In February 1996 the appellant requested records from a VA 
outpatient clinic, to include a nephrology examination by Dr. 
Chua on July 7, 1993.  It was her belief that renal failure 
was an adjunct disability resulting from prolonged usage of 
potent drugs prescribed for the mentally incompetent veteran.  
In her February 1996 substantive appeal, the appellant 
requested resolution of all reasonable doubt in her favor, 
and that the case be referred for an outside medical opinion 
as it involved medical complexity or controversy.  This 
request was repeated in a letter to the American Ambassador 
in May 1996.

In July 1996 the appellant submitted a lengthy statement with 
her concerns about the veteran's heavy smoking, and numerous 
attached medical records which she felt supported her claim.  
She highlighted entries in several hospital summaries 
concerning references to the veteran's smoking.  A September 
27, 1994 clinical summary by Dr. L. Umali, nephrologist, 
showed a diagnosis of chronic renal insufficiency secondary 
to chronic interstitial nephritis and chronic hyponatremia 
secondary to salt losing nephropathy with primary psychogenic 
polydipsia.  Dr. E. de Guia, psychiatrist, as attending 
physician following the veteran's hospitalization from March 
1994 to February 1995, signed a discharge summary with 
diagnoses of schizophrenia, chronic, in partial remission, 
organic mental disorder (metabolic encephalopathy), and 
chronic renal failure secondary to chronic interstitial 
nephritis.  It was also noted that the veteran's psychiatric 
condition was aggravated by his renal problem which was 
treated conservatively.  

Also included in the July 1996 submissions was a copy of VA 
Form 10-10M, dated February 2, 1995, signed by Dr. Chua.  The 
diagnoses were chronic schizophrenia, paranoid type with 
possible organic mental disorder, and chronic renal failure 
with hypertension with fluid overload. 

A clinical abstract, dated September 12, 1996, signed by Dr. 
T. Deregla, noted hospitalization for observation of the 
veteran in March 1994, with admitting diagnoses of 
extrapyramidal symptoms (EPS) secondary to intake of 
Haloperidol for paranoid schizophrenia, and chronic 
obstructive pulmonary disease secondary to chronic smoking.

A medical opinion by a VA staff physician-psychiatrist, dated 
February 13, 1998, was to the effect the veteran's 
schizophrenia was not significantly contributory to his 
death; and medication taken by the veteran for schizophrenia 
did not cause or aggravate end stage renal disease.  A 
medical opinion from another VA staff physician noted review 
of medical records, and medications prescribed for treatment 
of schizophrenia were listed.  It was then opined that none 
of the listed medications had a direct nephrotoxic effect, 
nor were they known to cause adverse renal reactions.  
Further, they could not have caused nor aggravated the 
veteran's end stage renal disease, secondary to 
glomerulonephritis.


Analysis

Essentially, for the appellant, there are two ways to 
establish service connection for the cause of the veteran's 
death.  Service connection for the cause of death can be 
granted if service connection is established for the cause of 
death, or if a service-connected disability contributed 
substantially or materially to cause death.

The death certificate for the veteran shows that end stage 
renal disease secondary to glomerulonephritis was the basis 
for the cardio-pulmonary arrest and pulmonary congestion.  
The veteran did not have renal disease in service or within a 
reasonable time thereafter, and it is not contended 
otherwise.  Renal disease was apparently first diagnosed in 
1992, and the appellant contends that the origin of the renal 
disease was in medication prescribed for the service-
connected schizophrenia.  The appellant has not submitted any 
medical evidence of a relationship.  She herself is not shown 
to possess the medical expertise to determine the etiology of 
the veteran's renal disease or its relationship to medication 
prescribed for service-connected disability, and her claims 
of medical causation are of limited probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The appellant asserts that positive evidence for her 
contentions are the "SC adjunct" statements by Dr. Chua.  
The Board notes that these statements were made with regard 
to current medical disorders, including hypertension and 
chronic renal insufficiency, aggravating the veteran's 
service-connected schizophrenia.  These statements concern 
non-service connected disabilities aggravating a service-
connected disability, and not the reverse.  The appellant 
apparently believes that Dr. Chua reported that adjunct 
problems were service connected, when in fact he never made a 
statement to that effect, and his use of the word "adjunct" 
in context merely refers to medical problems adding to the 
schizophrenia, but not essentially a part of the 
schizophrenia.  When Dr. Chua used the initials "SC," the 
text shows that he was referring to schizophrenia.  In other 
words, adjunct problems were medical problems adding to the 
schizophrenia, but not a part of that condition, or related 
to that condition.  The Board points out that time and again 
the diagnosis for the veteran, from beginning to end, was 
renal disease secondary to glomerulonephritis, without any 
reference to schizophrenia, or medication.  

There is no positive evidence to support the appellant's 
contentions concerning the etiology of the veteran's renal 
disease.  None of the diagnoses of renal disease alluded to 
any relationship to medication , service, or service-
connected disability.  In fact, specific opinions from VA 
staff physicians are to the effect that there exists no 
relationship between medications prescribed for schizophrenia 
and end stage renal disease secondary to glomerulonephritis.

The appellant has also postulated a relationship between the 
veteran's reported hypertension and COPD, and the veteran's 
death.  Again, there are no medical records showing 
hypertension or COPD in service or for many years thereafter.  
In regard to hypertension, Dr. Chua's statements have been 
discussed above, and they do not support any relationship 
between hypertension and schizophrenia.  There is no medical 
evidence relating the post-service hypertension with the 
veteran's military service, or service-connected 
schizophrenia.  

The Board notes that, at one point, the appellant made 
reference to the notations of EPS (extrapyramidal symptoms), 
drug induced, as support for her claim that drugs were 
related to renal disease.  It was explained to her in the 
September 1998 SSOC that EPS was not a renal condition, but 
rather a known side effect of anti-psychotic drugs.  The 
appellant has not provided any medical evidence of a 
relationship between EPS and the cause of the veteran's 
death.

The Board acknowledges that the Certificate of Death provided 
in this case shows chronic paranoid schizophrenia as an 
underlying cause of the veteran's death.  However, the 
physicians who signed the death certificate were not the same 
physicians who completed the "discharge" forms as attending 
physicians and/or consultants during the veteran's terminal 
hospitalization.  Be that as it may, the mere listing of 
service-connected schizophrenia as an underlying cause of the 
veteran's death is not sufficient to provide a basis for the 
benefit requested.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death.  Rather it must 
be shown that there was a causal connection.  In this 
instance there is no such showing.  

The Board notes, with respect to the contentions raised by 
the appellant in connection with the present appeal, that the 
instant case does not present such a complex or controversial 
medical question as to warrant its submission to an 
independent medical expert for an opinion.  The Board finds, 
in fact, that the scope of the medical issue presented in 
this case falls within the purview of medical opinions 
provided in 1998, and appropriate development has been 
provided.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals


 

